 TECUMSEH CORRUGATED BOX CO. 1Tecumseh Corrugated Box Company and United Pa-perworkers International Union, AFLŒCIO, CLC  Excavating, Building Material, Construction Drivers, Race Track Employees, Public Employees, Manufacturing, Processing, Assembling and In-staller Employees, Local Union No. 436, a/w The International Brotherhood of Teamsters (Te-cumseh Corrugated Box Company) and United Paperworkers International Union, AFLŒCIO, CLC.1  Cases 8ŒCAŒ29868 and 8ŒCBŒ8624 January 12, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN  On October 22, 1999, Administrative Law Judge George Alemán issued the attached decision.  The Charging Party filed exceptions and a supporting brief, and the Respondent Employer and the Respondent Union filed answering briefs, to which the Charging Party filed a brief in reply. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Thomas M. Randazzo, Esq., for the General Counsel.                                                                                                                      1 As noted by the judge, the complaint was amended at the time of the hearing to reflect that the Charging Party™s new name is Paper, Allied-Industrial, Chemical, and Energy Workers International Union, AFLŒCIO, CLC (PACE). 2 The Charging Party has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The Charging Party has also excepted to the judge™s finding that the employees™ April 21, 1998 meeting with the Teamsters was not ﬁman-datory.ﬂ  We find it unnecessary to pass on this exception because we would reach the same result in this case under all of the circumstances presented, even if, as contended by the Charging Party, the meeting was ﬁa mandatory worktime meeting during which employees were being paid.ﬂ  See Jolog Sportswear, Inc., 128 NLRB 886, 888Œ889 (1960), affd. sub nom. Kimbrell v. NLRB, 290 F.2d 799 (4th Cir. 1961).   Jeffrey A. Belkin, Esq., of Cleveland, Ohio, for the Respondent Employer. John M. Masters and Anna Kern, Esqs., of Cleveland, Ohio, for the Respondent, Teamsters Local Union No. 436. Carl Bush, Esq., of Nashville, Tennessee, for the Charging Party.  DECISION GEORGE ALEMÁN, Administrative Law Judge.  A hearing in this matter was held on June 9, 1999, in Cleveland, Ohio, pursuant to a consolidated complaint issued by the Acting Re-gional Director for Region 8 of the National Labor Relations Board (the Board) on February 25, 1999.  The complaint al-leges that Tecumseh Corrugated Box Company (Tecumseh), the Respondent in Case 8ŒCAŒ29868, violated Section 8(a)(1) and (2) of the National Labor Relations Act (the Act) by ren-dering ﬁunlawful aid, assistance, and supportﬂ to, and thereafter recognizing and bargaining with, Excavating, Building Mate-rial, Construction Drivers, Race Track Employees, Public Em-ployees, Manufacturing, Processing, Assembling and Installer Employees, Local Union No. 436, a/w the International Broth-erhood of Teamsters (the Teamsters), and that Teamsters, the Respondent in Case 8ŒCBŒ8624, violated Section 8(b)(1)(A) by accepting Tecumseh™s assistance and support, and by obtain-ing and accepting its recognition.  Both unfair labor practice charges were filed on April 29, 19981 by Paper, Allied-Industrial, Chemical, and Energy Workers International Union, AFLŒCIO, CLC (PACE) (PACE or Charging Party). All parties were afforded full opportunity to call, examine, and cross-examine witnesses, to present relevant oral and writ-ten evidence, to argue orally on the record, and to submit posthearing briefs.  The General Counsel, the Charging Party, and Respondents Tecumseh and the Teamsters have each filed posthearing briefs.2  On the entire record, including my obser-vation of the demeanor of the witnesses, and after considering the parties™ posthearing briefs, I make the following FINDINGS OF FACT I. JURISDICTION Tecumseh, a Michigan corporation headquartered in Tecum-seh, Michigan, is engaged in the manufacture and sale of corru-gated paper and boxes at various locations in the State of Ohio, including a plant in Hebron, Ohio, the facility involved herein.3  In the course and conduct of its operations, Tecumseh annually purchases and receives goods and materials valued in excess of $50,000 directly from points outside the State of Ohio.  Tecum- 1 All dates are in 1998, unless otherwise indicated. 2 The contentions and arguments raised by PACE at the hearing and in its brief for the most parallel that being made by the General Coun-sel.  Accordingly, reference herein to the General Counsel™s claims incorporate by implication of similar claims made by PACE.  The absence of an express reference in this decision to a particular claim or argument raised by PACE, or for that matter by any other party to this proceeding, is no indication that the claim or argument was not duly considered.  3 Tecumseh has other plants in Twinsburg, Perrysburg (Toledo), and Vanwere, Ohio.  The Hebron plant, formerly known as ﬁCustom Car-tons,ﬂ was acquired by Tecumseh on April 17, although the decision to do so was made in May 1997. 333 NLRB No. 1  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  2seh admits, and I find, that it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act.  The Respondent Teamsters admits, and I find, that it is a 

labor organization within the m
eaning of Section 2(5) of the 
Act.  
II. ALLEGED UNFAIR LABOR PRACTICES 
The Facts 
The record reflects that since the 1970™s Tecumseh has main-
tained a collective-bargaining 
relationship with PACE under 
which the latter represented Tecumseh™s employees at the Te-

cumseh, Michigan, and Twinsburg, Perrysburg, and Vanwere, 
Ohio plants.  Employees at those facilities are currently covered 
under one multiple plant agreement between PACE and Te-
cumseh.  Prior to its acquisition by Tecumseh, the Hebron 
plant, as noted, was 
separately owned and operated as Custom 
Cartons.  Tecumseh, however, di
d business with Custom Car-tons prior to acquiring it for th
e record shows that Tecumseh 
drivers often delivered Tecumseh 
products to that facility.  One 
such driver was Steve Ernst, President of PACE Local 60 at the 
Toledo plant.  
Called as a witness by the General Counsel, Ernst testified 
that from mid to late 1996, through April 21, 1998, he often 
spoke with Custom Carton employ
ees Scott McDonald and Bill Darnes about the benefits of unionizing during delivery trips to 
that facility (Tr. 136, 141).  He 
claims he told them about the 
benefits employees at the Tecumseh plants were receiving, and 

showed them copies of the collective-bargaining agreement 
PACE had with Tecumseh.  Er
nst recalls handing McDonald 
during one such conversation a business card belonging to 

PACE International Representative, John McClaren (Tr. 139).  
In late 1997 during one of his visits to Custom Cartons, Ernst 
purportedly observed Tecumseh™s upper management, and in 
particular its Executive Vice President Jerry Hebb, touring the 
plant, from which he surmised that Tecumseh might be con-
templating acquiring Custom Cartons.  Ernst claims that this 

visit by Tecumseh officials to Custom Cartons caused him to 
increase his efforts to get the Custom Cartons employees inter-
ested in PACE, by engaging them in further discussions, a 
process he claims he continued through April 21 (Tr. 141).4  Ernst claims he was not the only Tecumseh driver to discuss 
PACE with Custom Cartons employees but that ﬁall the driv-
ersﬂ from Tecumseh also did so.  
Tecumseh management, Ernst further claims, and in particu-
lar Toledo Plant Manager Bill
 Faling and Production Manager 
Rob Waynick, were fully aware that he and other Tecumseh 
drivers were discussing unionization with Custom Carton em-ployees, and explained in this re
gard that he and other employ-
ees ﬁwould joke, laugh, and talk 
with them about itﬂ and ﬁtell 
them what was going on.ﬂ  Ernst testified that in December 

1997, Faling and Waynick abruptly and unexpectedly informed 
him and other Tecumseh drivers that they were not to enter the 
                                                          
 4 McDonald™s testimony, that Ernst™s observation of the Tecumseh 
management officials™ tour of the 
Custom Cartons facility occurred ﬁa 
couple of weeks beforeﬂ April 21 (Tr. 54Œ55), conflicts with Ernst™s 
claim that this incident took place in late 1997.  There is nothing in 
their respective versions to suggest th
at they may have been referring to 
different events.  
Custom Cartons facility when
 making deliveries, which he 
suggests had been the practice, but
 were instead to remain in 
the Custom Cartons dock loading ar
ea while their vehicles were 
unloaded.  This new restriction,
 Ernst contends, 
meant that he 
and other drivers were limited in their ability to discuss PACE 
with, or to organize, Custom 
Cartons employees and, conse-
quently, were only able to ta
lk to those employees who hap-
pened to be outside the facility 
during their breaks.  Despite his 
attempt to portray himself and other Tecumseh drivers as ac-
tively engaged in efforts to or
ganize Custom Cartons employ-
ees, Ernst admits that from 1996 through April 21, 1998, PACE™s ﬁorganizing driveﬂ consisted of nothing more than the 
brief conversations he had with
 McDonald and ﬁone or two 
other people, and his handing 
of a PACE business card to 
McDonald.  He further admits that
 he never personally solicited 
PACE authorization cards from any Custom Cartons employee, 
and did not know if any other PACE representative had done 
so. 
Ernst claims that on April 21, as he was making a delivery to 
Custom Cartons, he was met by 
McDonald who told him that 
the Teamsters had been invited to speak to employees that day, 

and that employees at the meeting signed Teamsters™ authoriza-
tion cards.  McDonald purportedl
y told Ernst that the Team-
sters™ representatives had stated that the cards would be used to 

determine if employees were interested in a union, not specifi-
cally the Teamsters.  Ernst, however, told McDonald that the 
employees™ signature on the Teamsters™ cards meant that ﬁthe 
Teamsters represented the bargaining unit.ﬂ (Tr. 142, 154.)  
McDonald was not asked about,
 and consequently did not 
confirm, the above April 21 conversation alluded to by Ernst. 
He did, however, testify to havi
ng spoken with Ernst during the 
latter™s visits to Custom Cart
ons, and claims that during such 
visits, Ernst often spoke to him, Darnes, and to another em-
ployee, Art Grigsby, about organizing themselves and other 
employees at that facility.  He
 testified that during one such 
visit, Ernst showed him a copy 
of a contract PACE had with 
Tecumseh which described the pay and benefits employees 
were receiving at the latter™s
 facilities. (Tr. 42, 55Œ56.)  
McDonald claims to have been present when Ernst observed 
Hebb and other Tecumseh officials touring the Custom Cartons 
facility but testified this occurr
ed only ﬁa couple of weeks be-
foreﬂ April 21, 1998, not in late 
1997 as testified to by Ernst. 
(Tr. 55.)  He also recalled receiving a business card from 

McDonald in March 1997, but could not recall who the card 
belonged to, stating at first that
 the card was that of PACE rep-resentative Dave Pratt, but then stating, with some memory 

jogging by PACE™s counsel, that 
the card might have belonged 
to Rick Vermillion, another PACE representative. (Tr. 96.)  
However, his testimony in this 
regard is again at odds with 
Ernst™s claim that the card he gave to McDonald belonged to 
PACE representative McClaren, not to Pratt or Vermillion.   
McDonald testified that at no time prior to April 21 was he 
ever given or asked to sign a PACE authorization card by Ernst 
or any other PACE representative, and never attended any or-
ganizational meeting conducted by 
PACE at Custom Cartons or 
had knowledge that any such meetings were ever held. (Tr. 71.)  
Finally, despite his testimony th
at Ernst engaged in efforts to 
have him, Darnes, and Grigsby 
organize themselves, McDonald 
 TECUMSEH CORRUGATED BOX CO. 3also testified, in somewhat of an inconsistent manner, that no 
organizational activity ever took place among Custom Cartons™ 
employees prior to April 21, 1998, and that Ernst never made 
any attempt to personally engage him in such activities. (Tr. 
42Œ43; 88.) The reliability of McDonald™s
 testimony is further clouded 
by his confusing, if not internal
ly inconsistent, account of when he and Ernst held their conversa
tions.  For example, while he 
stated on direct examination that
 these conversations took place in March 1997, his testimony on cross-examination by Tecum-
seh™s counsel suggests that th
ey occurred in March 1998 (Tr. 42, 73).  It may very well be th
at McDonald became confused by counsel™s question since his answer came in response to 
counsel™s reference to his 
March 1998 conversations with Ernst.  Yet, McDonald made no effort to clarify his answer or 
to correct counsel™s misstatement as to the correct timing of 
these alleged conversations.  On
 further cross-examination, 
however, McDonald reverted to
 the March 1997 timeframe (Tr. 
86).   
On April 17 Tecumseh, as noted, purchased Custom Cartons.  
On April 21 Tecumseh™s Human 
Relations Vice-P
resident, Jan Moden, held a mandatory meet
ing of Hebron™s (formerly Cus-
tom Cartons) employees to inform them of the acquisition, and 
of the changes that would be occurring.
5  Also attending this meeting at Moden™s invitation we
re Teamster business agents 
Christopher Pavone and Anthony Fi
oco.  Moden explained that 
Pavone was invited to attend on 
instructions from Tecumseh™s 
owner, Jeff Robideau.  According to Moden, at some point 
prior to Tecumseh acquiring 
Custom Cartons, Teamster™s 
president, Gary Tiboni had been
 at a meeting with Robideau 

when the former broached the subject of representing Custom 
Cartons™ employees with Robideau. 
 Thus, she testified that at 
this meeting, Tiboni told Robid
eau that if Tecumseh ﬁever got 
to the point where [it] was going to purchase [Custom Car-
tons],ﬂ to let him, Tiboni, know (Tr. 180).
6  Moden claims that 
following that conversation, Robideau mentioned to her that 
Tiboni was with the Teamsters, a
nd instructed her to ﬁcall [Ti-
boni] so he knows who you are, and if we get to the point 

where we are going to sign the fi
nal papers [e.g., purchase Cus-tom Cartons] you may need to talk to him and let him know 

when you™re going to have a mee
ting with the employeesﬂ (Tr. 
191).  Robideau, Moden further claims, had been impressed by 

the Teamsters, as evident by 
a conversation she purports to have overheard between Robideau and Jerry Hebb during 

which the former expressed those sentiments (Tr. 183). 
Moden™s above testimony that Tiboni first raised the issue of 
the Teamsters representing employees at Custom Cartons 
should Tecumseh acquire the facility, and as to what Robideau 
                                                          
                                                           
5 Moden explained that attendance at
 the meeting, which was held in 
a lunch or breakroom, was mandatory and that if any employee did not 
want to attend they would either ha
ve to clock out, a
nd, thus, not get 
paid, or explain to her where 
they would be (Tr. 192Œ193).   
6 Thus, it would appear from Moden™s undisputed testimony that it 
was not Tecumseh who first contact
ed the Teamsters regarding the 
representation of employees at Custom Cartons, as the General Counsel 
suggests on brief, but rather Teamsters™ president, Tiboni, who first 
expressed such an interest to Robideau.   
may have said to her, was not 
challenged at the hearing and is, 
therefore, credited.   
After addressing the employees, Moden introduced Pavone 
and Fioco to the 22 employees present, and then she and the 
other management officials immediately left the meeting.  
Moden testified that while her 
portion of the meeting was man-
datory, employees were not requi
red to stay for the Teamster 
portion of the meeting.  She recalls telling employees that while 
Tecumseh liked to work with unions, ﬁit was their choice if 

they wanted to become union.ﬂ  After Moden and the other 
management individuals left, 
Pavone introduced himself and 
Fioco as Teamsters™ representatives, stated he was there to talk 
about the Teamsters, gave a brie
f description of the Local and 
who it represented, and then ex
pressed to employees his inter-
est in organizing them.  Pavon
e testified, and McDonald ad-
mits, that at one point during his presentation, McDonald 
asked, ﬁWhere were you two years ago?ﬂ to which he replied 
that the Teamsters was unaware of Custom Cartons and its 
employees 2 years ago. (Tr. 68)   
Pavone went on to discuss authorization cards with employ-
ees, showed them the cards they
 would be asked to sign, and 
made clear to employees that 
by signing the cards they would 
be authorizing the Teamsters to ﬁrepresent [them] in collective 
bargaining and doing a contract and so on with the companyﬂ 
(Tr. 201).
7  He also explained that if the Teamsters got enough 
signed cards, it would seek voluntary recognition from Tecum-

seh, that Tecumseh had the option of not granting it recognition 
and that, if voluntary recognition could not be obtained, the 
Teamsters would petition the Bo
ard for an election.  Pavone 
claims that at no time during this meeting was PACE or any 

other union discussed or menti
oned.  After Pavone finished 
with his remarks and answered
 employees™ questions, McDon-
ald asked Pavone to distribute the authorization cards to em-
ployees and Pavone, aided by Fioco, did so.  
Approximately 10Œ15 minutes later, Pavone collected signed 
authorization cards from the 22 employees.  McDonald admits 

he read and understood what was on the card before signing it. 
(Tr. 46, 78)  He claims, however, that Pavone assured employ-
ees that signing a Teamsters card ﬁdidn™t mean anything,ﬂ that 
it was just to see ﬁhow many people would be interested in a 
Union,ﬂ and that ﬁthe company would not see the names of the 
people that signed the cards.ﬂ (Tr. 44, 46.)  His testimony in 
this regard, thus, conflicts with
 Pavone™s claim that employees 
were told of the card™s true purpose.  After receiving the signed 

cards, Pavone answered some more questions relating to union 
dues and on how a contract would be negotiated. 
The General Counsel™s witne
ss, Matthew Calendine, also 
testified about the April 21 meeti
ng with the Teamsters.  At this 
meeting, Pavone, he recalls, told employees that the Teamsters 
were invited by Tecumseh or Moden to speak to them about 
forming a union, and that he want
ed to know if employees were 
 7 The Teamsters authorizatio
n cards contain the words 
ﬁAUTHORIZATION FOR REPRESENTATIONﬂ at the very top, and 
a subsequent paragraph which reads,
 ﬁI authorize Local Union No. 436, 
International Brotherhood of Teamsters, to represent me in collective 
bargaining and to negotiate an Agre
ement concerning my rates of pay, 
hours of work and other working conditionsﬂ (JRXŒ2).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  4truly interested in doing so.  He
 claims Pavone ﬁtalked a little 
about getting a contract together
 with Tecumseh, so our wages 
and benefits would be better,ﬂ 
and mentioned that he had au-
thorization cards for employees 
to sign to let Tecumseh know that they wanted a Union.  Ca
lendine admits signing a card.  
Asked if he read the card before signing it, Calendine testified 
on direct examination that he ﬁsomewhatﬂ did so; however, on 
cross-examination he testified 
he read only the words ﬁAuthori-
zation for Representationﬂ found at the top of the card.  Cal-

endine, like McDonald, claims
 Pavone told employees the 
cards ﬁdidn™t mean anything . . . except to show the company 
that a majority of the employees wanted a Union in the shop.ﬂ
8 (Tr. 102.) 
After collecting the signed ca
rds, Pavone went to Moden™s 
office, told her he had a ﬁunani
mous stack of cards,ﬂ and asked 
if she would voluntarily recogni
ze the Teamsters as the Hebron 
employees™ collective-bargaining representative following a 
card check.  Pavone suggested that if Moden wished, she could 
have someone else verify the em
ployee signatures on the cards.  
Moden, however, agreed to perform the card check herself.  

Moden corroborated Pavone™s above description of what tran-
spired between the two.  She testified that on receipt of the 
cards, she compared the signatures thereon with the employees™ 
signatures found on Ohio tax form
s or medical benefits forms 
contained in their personnel files 
and, satisfied that the signa-
tures on the cards were authentic, concluded that the Teamsters 
enjoyed majority support among employees at the Hebron facil-
ity and agreed to r
ecognize the Teamsters.
9  Moden and Pavone then executed a ﬁRecognition Agreementﬂ which had been 
prepared in advance of the meeting which effectively granted 
recognition to the Teamsters as the exclusive collective-
bargaining representative of certain of Tecumseh™s Hebron 
employees.
10  Following his meeting with Moden, Pavone went back to the employees, informed them of Tecumseh™s voluntary 

grant of recognition, and then proceeded to walk through the 
plant to announce the decision.  
Pavone claims he told employ-
ees as he walked through the plant 
that he would be returning in 
a week or two to organize a bargaining committee and discuss 

proposals with them.  Calendine corroborated Pavone™s claim that he announced Tecumseh™s recognition of the Union to 
employees and then walked th
rough the plant. (Tr. 102, 208.)
11                                                           
                                                                                             
8 I credit Pavone over Calendine a
nd McDonald and find that Pavone 
told employees that by signing car
ds, employees were authorizing the 
Teamsters to represent them in co
llective bargaining, and that on re-
ceipt of the signed cards, he would demand recognition from Tecum-
seh.  Neither McDonald nor Calendine, as discussed infra, were credi-
ble witnesses.   9 The General Counsel and PACE do not challenge the authenticity 
of the signatures on the Team
sters™ cards (Tr. 83).   
10 The bargaining unit consists of
 ﬁall production and maintenance 
employees employed by the Company at its Hebron, Ohio plant; ex-
cluding professional employees, ma
nagerial employees, guards and 
supervisors as defined in the Actﬂ (GGXŒ2). 
11 Although corroborating Pavone™s testimony that the latter told 
employees of Tecumseh™s voluntary recognition of the Teamsters, and 
that he walked through the plant announcing the decision, Calendine 
testified that he understood Pavone™s comments to mean that Tecumseh 
was ﬁgoing to let us have a Union of our choice.ﬂ  Regardless of what 
Calendine might have understood, 
his testimony makes clear that 
McDonald testified that soon af
ter the April 21 meeting, his 
immediate supervisor, Dave Alexander, approached him and 
asked, ﬁWhy the fŠk did you guys sign the cards for the 
Teamsters?  That™s what they wanted in hereﬂ (Tr. 51).
12  He 
and Calendine both testified that on April 24, 3 days after the 
Teamsters were granted rec
ognition, the Hebron employees 
attended a meeting held by PACE 
at a local café during which, 
after some discussion among employees as to which union they 
wanted, those present signed PACE
 authorization cards distrib-
uted by PACE representatives McClaren and Pratt. (Tr. 92, 

106)  Asked why he and other 
employees signed PACE cards 
when they had just signed cards for the Teamsters 3 days ear-
lier, McDonald admitted that he and the other employees had 
simply changed their minds as to which union they wanted to 
represent them (Tr.95).
13  Calendine offered no similar explana-
tion for filling out a PACE card.  He did, however, admit to 

having backdated the PACE card 
to April 21 at the suggestion 
of a former employee identifie
d only as ﬁAllenﬂ (Tr. 132).  
Calendine was unsure if the ot
her PACE cards signed by em-
ployees that day had also been backdated to April 21.  The 
PACE cards were not produced at the hearing.  On April 27 
PACE filed a petition for an election with the Board (Tr. 50).  
McDonald also testified to having attended several meetings 
after April 21, at which em
ployees expressed opposition to 
being represented by the Teamsters.  One such meeting alleg-

edly took place between Hebb and employees 1 week after the 
April 24 PACE meeting, e.g., Apr
il 30 or May 1.  At that meet-
ing, an employee, who McDonald
 did not identify, ﬁasked the 
question that we did not want 
them [Teamsters] to represent 
us.ﬂ  Hebb, McDonald claims, replied that he could not discuss 
the Union, that the matter would be tied up in court, and that it 

would take 3Œ4 years for employees to get representation.  
 Pavone told employees that the Respondent had voluntarily recognized 
the Teamsters as the employees™ 
duly chosen collective-bargaining 
representative.  Calendine, it should be noted, admits never having 
asked Pavone what he meant by his remarks regarding Tecumseh™s 
voluntary grant of recognition (Tr. 116).  I am, however, convinced, 
from Pavone™s testimony, which I credit, that the concept of voluntary 
recognition was fully explained to employees by Pavone during the 

April 21, meeting, and that Calendi
ne, who was at the meeting, could 
not have misunderstood what had just occurred.  
12 McDonald initially testified that 
he first learned 2 weeks after the 
April 21 meeting that Tecumseh had in fact granted recognition to the 
Teamsters.  However, when confront
ed with contrary statements con-
tained in his sworn affidavit to th
e Board, McDonald admitted that he 
knew of said recognition on April 24 
(Tr. 79, 81).  I am nevertheless 

convinced, based on Pavone™s credited 
testimony that he told employ-
ees of Tecumseh™s recognition soon after his April 21 meeting with 
Moden, and that McDonald in fact
 was fully aware of the grant of 
recognition on April 21.  
13 McDonald at the hearing denied th
at Pratt ever told employees at 
the April 24, PACE meeting, that signing a PACE card ﬁdidn™t mean 
anything.ﬂ  His testimony in this regard, however, again contradicts a 
statement in his sworn affidavit that Pratt told employees that since 
employees had already signed Teamsters™ authorization cards, the 
PACE cards ﬁdid not mean anything.
ﬂ  McDonald failed to provide an 
adequate explanation for this cont
radiction but did suggest, somewhat 
incredulously, that the inconsistency,
 in all likelihood, was the result of 
ﬁa typing errorﬂ (Tr. 93Œ94).   
 TECUMSEH CORRUGATED BOX CO. 5Hebb then went on to discuss Tecumseh™s plans for the Hebron 
facility and the new equipment that was to be installed. (Tr. 
52.)  McDonald testified to another meeting, this time with the 
Teamsters, allegedly held 2 weeks after April 21 (e.g., May 7), 
at which employee Vicki Petty told Pavone that ﬁwe did not 
want the Teamsters to represen
t us.ﬂ  Pavone, according to 
McDonald, replied, ﬁWell, if yo
u don™t want us to represent 
you, we™ll leave you alone; we™ll go away.ﬂ   
McDonald also recalled another meeting with the Teamsters 
1 week later (e.g., May 14) where the issue of employees not 
wanting to be represented by the Teamsters was again brought 
up.  Pavone™s response this time, according to McDonald, was 
that Tecumseh had already granted recognition to the Team-
sters, and that the Teamsters ﬁwas going to fight it all the way, 
and that it would probably be wr
apped up in court for three to 
four years.ﬂ  McDonald claims that soon after this meeting, 
Pavone asked him and Calendine to accompany him outside the 
facility.  Once outside, Pavone 
told the two that he ﬁneeded 
somebody right now to get these people to make up their mind 
and figure out what they™re going to do,ﬂ and added that 
McDonald and Calendine were 
the ones ﬁthat could get these 
people to get them going to vote them in,ﬂ and that ﬁwe could 
be making like, four more dollars on the hour if we™d get them 
in there.ﬂ  
Calendine also testified to a 
conversation he had with Pavone 
some 3Œ4 weeks after April 21, during which McDonald was 
present, and which presumably is the same one alluded to by 
McDonald above.  His version of 
this meeting, ho
wever, varies 
significantly from McDonald™s 
version of what occurred.  
Thus, according to Calendine, Pavone approached the two, 
asked how it would feel to make
 more money, and then asked 
about how other employees were 
feeling.  Calendine replied 
that employees were afraid and did not know what was going 
on, at which point Pavone asked him and McDonald to accom-
pany him (Pavone) to Dave Moore™s office to discuss the mat-
ter further.  Calendine and McDonald agreed to do so.  When 
they got to Moore™s office, M
oore allegedly told them how 
much money Tecumseh was sp
ending on machinery and im-
provements at the Hebron facili
ty, and assured them no one 
would be losing their jobs.  Calendine claims that at one point 
during this meeting, Pavone re
marked that employees ﬁcould 
still go out and get any other Union to represent them.ﬂ (Tr. 

107Œ109)  McDonald also testified to 
another meeting with Hebb dur-
ing the third week in May, at which Hebb stated that Tecumseh 
had recognized the Teamsters and that no other union would be 
recognized ﬁfor three or four yearsﬂ (Tr. 58Œ62).  Finally, 
McDonald claims that on three se
parate days 1 week before the 
hearing in this matter, his supervisor, Alexander, told him that 
one of Tecumseh™s secretaries had been subpoenaed to testify 
on management™s behalf to ﬁmak
e sure she was asked the right 
questions about a [management] 
meetingﬂ that was held right 
after the April 21 employee meeting.  McDonald alleges that he 

was told by Alexander that at 
this post-April 21, management 
meeting, Moden had remarked that Tecumseh wanted the 
Teamsters, and not PACE, to represent its employees (Tr. 64).   
Calendine also gave testimony 
regarding discussions he pur-portedly had with Pavone after the April 21 meeting.  One such 
conversation, he claims, occu
rred in Moore™s office a few 
weeks after April 21.  Calendine testified that Moore called him 
to his office that day and men
tioned that Pavone was trying to 
get a hold of him, but that as Pavone did not ha
ve Calendine™s phone number, he (Pavone) asked Moore if he could get Cal-
endine to call him.  Calendine told Moore he had no objection 
to speaking with Pavone, at which point Moore called Pavone 
from his office.  On reaching Pavone, the latter suggested that 
the conversation be put on the speakerphone, and then asked if 
Calendine could talk to employ
ees about getting volunteers to 
help the Teamsters negotiate a contract with Tecumseh.  Cal-

endine agreed to ask around but remarked to Pavone that he 
ﬁdidn™t think that [the employees] were interestedﬂ (Tr. 105).
14   The record reflects that McDonald and Calendine both 
served on the Teamsters™ negotiating team and took part in the contract talks which resulted in a collective agreement being 

reached and ultimately ratified by employees sometime late, 
possibly November, in 1998. 
Discussion and Findings 
The General Counsel contends that by allowing the Team-
sters to come onto its property on company time to meet with 
and solicit its employees, and thereafter granting recognition 
and bargaining with the Teamsters ﬁat a time when it had rea-

son to knowﬂ of PACE™s interest in representing those same 
employees,
15 Tecumseh rendered unlawful aid, assistance, and 
support to the Teamsters in viola
tion of Section 8(a)(2). (GCB: 
14.)  I disagree. 
Initially, I am not convinced that PACE, at any time prior to 
Tecumseh™s April 21 voluntary grant of recognition to the 
Teamsters, engaged in efforts to
 organize employees at Custom 
Cartons, or that it had, in some other fashion, overtly demon-
strated some interest in representing employees at that facility.  
The only evidence of any such alleged organizational attempt 
by PACE came in the form of testimony from Ernst and 
McDonald, both of whom I find we
re not particularly credible 
witnesses.  McDonald™s testimon
y, as shown above, is full of 
contradictions and inconsistencie
s that were not adequately or 
                                                          
 14 Calendine gave this description 
of the conversation in response to 
a question from the General Counsel
 on whether Calendine had ever 
mentioned to the Teamsters that employees ﬁdidn™t want the Teamsters 
to represent the employeesﬂ (Tr. 103).  Nothing in this alleged conver-
sation, however, suggests that Cale
ndine ever informed Pavone that 
employees did not want to be represented by the Teamsters.  Thus, 
assuming the truth of Calendine™s te
stimony that such a conversation 
occurred, which I seriously doubt, Cale
ndine™s assertion of having told 
Pavone that employees were not inte
rested reflected nothing more than 
his personal view on whether other employees would be willing to 

serve on the bargaining committee, and not whether employees wanted 
the Teamsters to represent them.  
15 In defining the issues in the case, the General Counsel, in framing 
the issues in the case, states that Tecumseh rendered unlawful assis-

tance and support to the Teamsters ﬁat a time when it had reason to 
know of the organizational interest
 of another labor organization.ﬂ 
(GCB:2).  In essence, the General Counsel is therefore asserting that 
Tecumseh should not only have known that the Hebron employees 
ﬁwould likely be interested™ in bei
ng represented by PACE, but that it 
also had reason to know that PACE 
was ﬁinterestedﬂ in representing 
said employees.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  6plausibly explained.  When considered in light of his overall 
poor demeanor on the witness st
and, McDonald™s overall testi-
mony is simply not worthy of be
lief.  Ernst likewise exhibited a 
poor and less than candid demeanor as a witness.  At times 
during cross-examination, Ernst was evasive and seemed more 
willing to spar with opposing counsel than to answer the ques-
tions put to him in an honest and straightforward manner.  Fur-
ther, much of his testimony as to the discussions he avers to 
have had with McDonald was not fully corroborated by the 
latter.  Thus, while McDonald 
agrees that Ernst showed him 
copies of Tecumseh™s contracts 
with PACE, and suggested that 
he, McDonald, and other employ
ees consider organizing them-
selves, they do not agree as to when these conversations oc-

curred.  Further, while McDonald
 agrees that Ernst gave him a 
business card from a PACE repr
esentative, they disagree on 

whose card it was that McDonald 
allegedly received.  Nor did 
McDonald confirm Ernst™s testim
ony that the two spoke soon 
after the April 21 Teamsters™ meeting with employees.  
In sum, I credit neither McDonald or Ernst and, conse-
quently, do not believe that the two engaged in any of the pre-
April 21 conversations to which 
they testified regarding PACE. 
Likewise, I reject as not credible Ernst™s claim that Tecumseh 
management knew that he and 
other Tecumseh drivers were discussing PACE with employees at Custom Cartons, or en-
gaged in efforts to organize them, during their delivery trips to 
that facility before April 21, or
 his further claim of being in-structed by Tecumseh manageme
nt to refrain from engaging in 
such discussions with Custom
 Carton employees during his 
visits to that facility.  Rather, the manner in which they testi-
fied, and inconsistencies in th
eir account and timing of these 
alleged conversations, leads me to believe that Ernst and 
McDonald in all likelihood conc
octed these alleged meetings 
and conversations after the fact to create the impression that 

PACE was engaged in some form
 of organizational activity at 
Custom Cartons prior to its ac
quisition by Tecumseh.  Indeed, 
McDonald™s own testimony make
s clear that no such organiza-
tional activity was being undertaken by PACE at any time prior 
to the April 21 meeting.  Accordingly, I find no credible evi-
dence to support the General C
ounsel™s assertion that Tecum-
seh, prior to April 21, ﬁhad reason to knowﬂ of PACE™s interest 
in representing its employees at the Hebron facility. PACE, I 
conclude, demonstrated no interest whatsoever in representing 
the Hebron employees until Apr
il 24, 3 days after the Team-
sters received signed authorizat
ion cards from a majority of 
employees at the Hebron facil
ity, and recognition from Tecum-
seh.
16                                                             
                                                                                             
16 Even if I were to believe, which I do not, that PACE was attempt-
ing to organize Custom Cartons™ employees before April 21, and that 
Tecumseh had knowledge of such ac
tivity, Tecumseh™s grant of recog-
nition to the Teamsters would neve
rtheless not be unlawful.  In 
Bruck-ner Nursing Home
, 262 NLRB 955 (1982), the Board held that it would 
no longer find 8(a)(2) violations in rival union, initial organizing situa-
tions when an employer recognizes a labor organization which repre-
sents an uncoerced, unassisted major
ity, before a valid petition for an 
election has been filed with the Board. Id at 957.
16  PACE, as noted, did 
not file a petition with the Board until April 27, 6 days after Tecum-
seh™s April 21 recognition of the Teamst
ers.  In fact, PACE, as further 
noted, did not begin to solicit author
ization cards from Hebron employ-
In fact, except for McDonald™s 
testimony, which, as noted, is 
not credible, there is nothing in the record to suggest that em-
ployees at Custom Cartons were even aware of PACE™s exis-
tence, or that they knew it represented employees at Tecum-
seh™s other facilities.
17  Consequently, I fail to see how, as 
claimed by the General Counsel, 
Tecumseh could be expected 
to know that employees at the Hebron plant purportedly fa-
vored representation by PACE wh
en, in all likelihood, the em-
ployees themselves may not have even heard of PACE or 
known of its representative status 
at Tecumseh™s other plants.  
Accordingly, the General Counsel™s claim that Tecumseh 
should have known of PACE™s a
lleged interest in representing 
Custom Cartons™ employees or, fo
r that matter, that those em-
ployees would have preferred to 
be part of the overall bargain-ing unit already being represen
ted by PACE at Tecumseh™s 
other plants is, at best, speculative and clearly insufficient to 
support a finding that Tecumseh 
unlawfully aided or assisted 
the Teamsters or that it somehow manipulated the Hebron em-
ployees into supporting the Teamsters rather than PACE. 
As to Tecumseh™s conduct in allowing the Teamsters to ad-
dress its employees on company time and property, the Board 
has long held that such conduct, without more, does not amount 
to unlawful assistance within th
e meaning of Section 8(a)(2) of 
the Act.  
Jolog Sportswear, Inc.,
 128 NLRB 886, 888Œ889 
(1960); affd. sub nom. 
Kimbrell v. NLRB, 290 F.2d 799 (4th 
Cir. 1961); Longchamps, Inc., 205 NLRB 1025 (1973).  As 
credibly testified to by Mode
n, the purpose of the April 21 
mandatory meeting was to notify Custom Cartons employees of 

Tecumseh™s acquisition of the Hebron facility and to inform 
them of the changes that woul
d be taking place.  Although the 
Teamsters were permitted to address employees following 

Moden™s presentation, Moden™s 
testimony makes clear that 
employees were not required to 
remain during the Teamster™s 
presentation.  Further, it is undi
sputed that Moden, along with 
other supervisors who were pres
ent when Moden spoke to em-ployees, left the room once the Teamsters representatives were 

introduced, and consequently were
 not present when employees 
received and signed their authorization cards.
18   ees until April 24, again, after the Teamsters had already obtained 
majority support from those empl
oyees and recognition from Tecum-
seh.  Thus, under 
Bruckner, the mere fact that PACE may have shown 
an interest in representing employees of Custom Cartons prior to April 
21, or been actively engaged in orga
nizing those employees before that 
date, would not, without more, be sufficient to render unlawful Tecum-
seh™s recognition of the Teamsters.   
17 Calendine, the only other Custom 
Cartons employee to testify be-
sides McDonald, admitted that while he knew when he signed the 
Teamsters™ authorization card that
 employees at Tecumseh™s other 
operations were represented by a union, he did not know which union 
was representing those employees (Tr.
 103).  His further testimony, that 
some of the Hebron employees at the April 21 meeting asked Pavone if 
the Teamsters also represented employees at Tecumseh™s other facili-
ties, strongly suggests that some, if not all, of the Hebron employees 
were unaware that PACE was the bargaining representative for all of 
Tecumseh™s other employees.(Tr. 102Œ103)  
18 Vernitron Electrical Components, 221 NLRB 464 (1975), and 
Fountain View Care Center
, 317 NLRB 1286 (1995), cited by the 
General Counsel on brief (GCB: 11
, 13), and which involved findings 
by the Board of 8(a)(2) unlawful a
ssistance provided by employers to a 
 TECUMSEH CORRUGATED BOX CO. 7While the General Counsel ack
nowledges that an employer 
does not, per se, violate the Act 
merely by making its premises 
available on company time to a union seeking to organize its 
employees, he nevertheless contends that there are other factors 
which, when viewed together with Tecumseh™s grant of access 
to the Teamsters, 
amply support a finding that Tecumseh™s 
conduct ﬁexceeded the permissible ‚benign cooperation™ ap-
proved by the Boardﬂ and amounted to an ﬁunlawful interfer-
ence with the employees™ free choice of their bargaining repre-
sentative.ﬂ (GCB:10Œ11)  Specifically, the General Counsel 
cites four factors which he co
ntends support a finding that Te-
cumseh was not a neutral party but instead unlawfully aided 

and assisted the Teamsters.  Th
us, the General Counsel argues 
that Tecumseh (1) could reasona
bly have expected, based on its 
longstanding collective-bargaini
ng relationship with PACE, 
ﬁthat the former Custom Cart
on employees would likely be 
interested in joining the bargaining unit represented by PACE 
at its other plants; (2) solicited the Teamsters to organize the 
Custom Carton employees despite the fact that the Teamsters 
had not independently evinced any interest in the Hebron unit; 
(3) implicitly conveyed its preference for the Teamsters when 
Moden told employees at the Ap
ril 21, meeting, just before 
introducing the Teamsters™ repres
entatives, that 
Tecumseh liked 
working with unions; and (4) immediately granted recognition 
to the Teamsters after performing its own, rather than a neutral, 
card check (GCB:13).  I find no merit in the General Counsel™s 
arguments.  
As to his contention that Tecumseh could have expected 
Custom Cartons employees to be favorably inclined to being 
part of the overall bargaining unit represented by PACE, that 
claim, as previously discussed,
 is based on pure speculation and 
not on any credible evidence of record.  While there is some 
evidence to suggest that Custom Cartons employees may have 
signed authorization cards for PACE,19 the record makes clear 
                                                                                            
                                                                                             
union, are factually distinguishable from the instant case.  In 
Vernitron, unlike here, the employer™s supervisors remained present during a 
meeting conducted by a union on th
e employer™s premises and ob-
served employees sign authorization cards.  Further, the meeting in 
Vernitron, which all employees were required to attend, was called for 
the specific purpose of having the union address and solicit cards from 
employees.  In the instant case, th
e April 21 meeting which employees 
were required to attend was called fo
r the purpose of discussing matters 
pertaining to Tecumseh™s acquisition of Custom Cartons and to inform 

employees of changes that would be
 occurring resulting from the acqui-
sition.  While the Teamsters were 
subsequently allowed to address 
employees at this meeting, employee
s, as noted, were not required to 
remain for the Teamsters™ presentation.  In 
Fountain View Care Center
, the employer was found to have unl
awfully assisted a union by distrib-
uting and soliciting signed authori
zation cards from its employees, by 
coercively telling prospective empl
oyees that employment was condi-
tioned on their becoming members of the assisted union, and by dis-
tributing authorization cards along with job applications to applicants, 
conduct which was found to have tainted the signatures on the cards.  
Here, Tecumseh has engaged in no such conduct.  
19 The PACE cards, as noted, were never offered into evidence or for 
that matter produced at the hearing.
  Thus, the circumstances surround-
ing the signing of those cards, including their validity, are not known.  
Indeed, McDonald™s testimony that
 he intentionally backdated his 
PACE authorization card to reflect that it was signed on April 21 in-
stead of April 24 strongly suggests the likelihood that the PACE cards 
that such cards were signed three days after the Teamsters had 
obtained signed valid authorization cards from those very same 
employees and the latter labor organization had been granted 
recognition by Tecumseh.  Further, as previously found, there 
is simply no credible evidence 
to suggest that Custom Cartons 
employees were aware of PACE™s existence before April 21, or 

that it represented Tecumseh™s other employees.  Given these 
circumstances, it is highly un
likely that Custom Cartons em-
ployees could have preferred representation by PACE over the 

Teamsters at any time before April 21, and just as unlikely 
therefore that Tecumseh could 
have known, or received some indication from said employees, that they wished to be part of 

the overall bargaining unit represen
ted by PACE at Tecumseh™s 
other plants.  
The second factor cited by th
e General Counsel, that Tecum-seh solicited the Teamsters to 
organize the Custom Cartons 
employees, requires 
little discussion and 
is likewise without 
merit for, as previously found, it was Teamsters president Ti-

boni who first expressed his inte
rest in representing employees 
at Custom Cartons to Tecumseh president Robideau, and not 

vice versa, as claimed by the General Counsel.  
Nor do I agree with the General Counsel that there was any-
thing improper in Moden™s April 21, comment to employees 
that Tecumseh liked working with unions, for it is well-settled 
that absent a threat of reprisal, 
promise of benefit, or other co-
ercion, an employer is free under Section 8(c) of the Act to 
express its views on whether em
ployees should choose a labor 
organization to represent them, or to express its preference for 

one union over another, or whether they should choose any 
labor organization to represent them.
20  Bernhardt Bros. Tug-boat Service, 142 NLRB 851, 862 (1963); 
Guard Services, 
134 NLRB 1753, 1766 (1961); 
Electromation, Inc., 309 NLRB 990, 
1013 (1992).21  While Tecumseh admits, on brief, that it pre-
ferred dealing with the Teamster
s at its newly acquired Hebron 
facility, it further asserts, credibly in my view, that at no time 

did it make its preference known to employees, a claim fully 

supported by both McDonald and Calendine.  Thus, McDonald 
testified that Moden never ment
ioned the Teamsters when she 
made her remark and only made re
ference to unions in general, 
and further admitted that at no time before or during the meet-
 may have been filled out in a frau
dulent manner so as to create the 
impression that PACE obtained signed
 authorization cards from a ma-
jority of the Custom Cartons empl
oyees on the same day the Teamsters 
met with employees, thereby rendering the validity of the PACE cards 
highly suspect.  I make no finding rega
rding the validity or invalidity of the PACE cards as they were never produced or raised as an issue in 
this case.  However, given the suspect nature of the PACE cards, I do 
not agree with the General Counsel™s
 implicit suggestion on brief that 
said cards somehow serve as evid
ence that the Custom Cartons em-
ployees favored PACE over the Teamsters.  
20 Sec. 8(c) states, in relevant part, that ﬁ[t]he expression of any 
views, argument, or opinion . . . shall not constitute or be evidence of 
an unfair labor practice . . . if such
 expression contains no threat of 
reprisal or force or promise of benefit.ﬂ  
21 Moden™s remark is not alleged to
 be unlawful in and of itself.  
Rather, the General Counsel alleges 
only that when viewed together 
with Tecumseh™s other conduct, the remark lends further support to a 
finding that Tecumseh provided the Teamsters with unlawful assis-
tance.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  8ing was he urged or encouraged to sign a Teamsters authoriza-
tion card.  Calendine similarly testified that at no time prior to 
the April 21 meeting was he ever talked to by Tecumseh man-
agement about joining the Teamst
ers, and that in her April 21 
remark, Moden never told or ot
herwise suggested to employees 
that they join the Teamsters or sign authorization cards on its 
behalf.  Calendine, in fact, understood that the purpose of the 
meeting with the Teamsters was simply to hear what the Team-
sters had to say, and believed he was free to do whatever he 
wanted to do at the meeting. 
(Tr. 67; 110Œ111.)  In sum, not 
only does Moden™s remark contai
n no coercive overtones, but 
there is also no evidence, and indeed no allegation, of any 
threat or promise of benefit dire
cted at employees by Tecumseh 
either before or after April 21, to induce them into supporting 
the Teamsters.  Accordingly, 
I find Moden™s remark about Te-
cumseh™s preference for unions to be nothing more than an 

expression of opinion permissi
ble under Section 8(c), and con-
sequently dismiss as without me
rit the General Counsel™s sug-
gestion that Tecumseh, through its statement of preference, 
unlawfully aided, assisted, or supported the Teamsters in orga-
nizing its employees.  
Nor do I find disturbing or improper the fact that Tecumseh 
did not utilize an independent source to verify the employee 
signatures on the Teamsters aut
horization cards before recog-nizing the Teamsters or that it granted the Teamsters recogni-
tion immediately after the April 
21 meeting, for I find nothing 
in the case law, nor has the General Counsel or the Charging 

Party cited any, that requires an employer to conduct an inde-
pendent card check before granting recognition to a union, or 
which requires an employer to undergo a waiting period prior 
to such a grant of recognition.  In fact, in New England Motor 
Freight, 297 NLRB 848 (1990), a so
mewhat analogous case, 
the Board dismissed 8(a)(2) allegations against an employer 
who, like Tecumseh here, ha
d granted a union recognition 
based on its own card check and immediately following a meet-
ing conducted by the union on the employer™s property during 

which the authorization cards we
re solicited and signed.  In 
Coamo Knitting Mills, Inc.
, 150 NLRB 579 (1964), the Board 
likewise found no 8(a)(2) violation where the employer had 
granted recognition to a union without an independent card 

check 1 day after the union had b
een permitted to address em-
ployees on the employer™s premises.  Like the employers in 

New England Motor Freight
 and Coamo Knitting Mills
, Te-
cumseh here has done nothing more than allow the Teamsters 

to address and solicit signed au
thorization cards from employ-
ees on company property.  As there is no evidence here that 
Tecumseh engaged in any coercive behavior, its conduct in 
granting recognition to the Teamsters immediately after the 
April 21 meeting, based solely on Moden™s card check, in my 
view, cannot, without more, give rise to a finding that Tecum-
seh provided the Teamsters with 
unlawful aid, assistance, and 
support within the meaning of 
Section 8(a)(2) of the Act.
22                                                             
 eaning of Section 2(5) of the Act.  
                                                                                            
22 This is not to suggest that an employer™s hasty recognition without 
an independent card check is of no relevance in determining whether or 
not an employer has provided unlawf
ul assistance to a union in viola-
tion of Sec. 8(a)(2).  Thus, in finding that the employer in 
Vernitron had unlawfully assisted the union, the 
Board indeed considered relevant 
In summary, I find that the General Counsel has not estab-
lished that Tecumseh provided the Teamsters with aid, assis-
tance, or support of the kind prohibited by Section 8(a)(2) and 
shall accordingly, recommend that the complaint allegations 
against it be dismissed.  Given 
my finding in this regard, I fur-
ther find that the Teamsters did not violate Section 8(b)(1)(A) 

of the Act, as further alleged in the complaint, when it accepted 
Tecumseh™s offer to address its employees at the Hebron facil-
ity on April 21, or by thereafter accepting recognition from and 
engaging in collective bargaini
ng with Tecumseh.  I shall, 
therefore, likewise recommend that the complaint allegations 
against the Teamsters also be dismissed.  
CONCLUSIONS OF LAW 
1. The Respondent, Tecumseh Corrugated Box Company, is 
an employer engaged in commerce within the meaning of Sec-
tion 2(6) and (7) of the Act. 
2. The Respondent, Excavating, Building Material, 
Construction Drivers, Race Track Employees, Public 
Employees, Manufacturing, 
Processing, Assembling and Installer Employees, Local Union No. 436, a/w the 
International Brotherhood of Teamsters, and the Charging 
Party, Paper, Allied-Industrial,
 Chemical, and Energy Workers 
International Union, AFLŒCIO, CLC (PACE), are labor 
organizations within the m
3. The above-named Respondents have not engaged in any 
of the unfair labor practices alleged in the complaint.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
23  ORDER The complaint is dismissed. 
 the hasty manner in which the employer granted recognition to the 
union and the fact that it had not i
ndependently verified the signatures 
on the authorization cards submitted by
 the union.  However, it is sig-
nificant to note that the Board did not
 base its finding of an 8(a)(2) 
violation solely on these factors.  
Rather, the Board stressed that its 
finding was premised on the fact that 
these factors, in combination with 
the fact that employees were ordered to attend a meeting with the union 

during which supervisors remained in attendance and observed em-
ployees sign authorization cards, cr
eated a coercive atmosphere and 
gave rise to the violation.  As the Board in 
Vernitron noted at p. 465, 
ﬁthe instant recognition granted by 
[the employer] prevented employees 
who might have felt pressured by the presence of their supervisors from 
having the opportunity to take subse
quent action to either revoke their 
authorizations or bring another 
union into the organizational cam-
paign.ﬂ  Here, the employees were not subjected to any such pressure 

for, as noted, Moden and the other 
supervisors immediately left the 
room after introducing the Teamster
s representatives, leaving the em-
ployees free to sign or not sign the Teamsters™ authorization cards 

without fear that their actions were being observed.   
23 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the 
findings, conclusions and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
